This proceeding in the nature of an application for a writ of prohibition, was instituted in this court by the petitioners, who allege themselves to be the owners of certain real property, respectively, in the city of San Jose, at the intersection of Julian and Center Streets in said city, their respective properties extending for a considerable distance along and upon the south line of Julian Street eastward and westward of said intersection with Center Street, and also extending for a considerable distance south of said intersection along and abutting Center Street, together with the ownership of the fee in Center Street, respectively, to the center of said street. Petitioners seek the issuance of a writ of prohibition by this court preventing the respondent Railroad Commission from further proceeding with the enforcement and execution of a certain special order to be hereinafter more specifically referred to, providing for the construction and use by the Southern Pacific Company of an elevated grade crossing at the intersection of said streets, and also providing for the fixation by the Commission of the damages to be awarded by it *Page 693 
to the respective properties of these petitioners resulting from the making and enforcement of said order, which the petitioners assert to be in violation of the provisions of section 14 of article I of the state Constitution, which forbids the taking and damage of private property for a public use without just compensation having been first ascertained by the verdict of a jury in proceedings in eminent domain before a court of competent jurisdiction. The respondent appeared by both demurrer and answer to said petition and by its latter pleading undertook to justify the making and enforcement of its said order under the provisions of sections 22 and 23 of article XII of the Constitution, and under the enactment by the state legislature of the Public Utilities Act (Stats. 1915, p. 115, as amended in 1917; Stats. 1917, p. 320), and in 1927 (Stats. 1927, p. 1267), adopted in pursuance of the foregoing constitutional provision, and particularly of sections 43(a) and 43(b) of said act.
The proceeding out of which this controversy arises had its immediate inception in a certain application presented on or about January 16, 1930, by the city of San Jose, a municipal corporation, which after setting forth certain facts, to be hereafter referred to as the basis thereof, prayed said Commission to make and enter an order fixing the just compensation to be paid for the damage to each piece or parcel of property specified in said petition, among which were the respective properties of the petitioners herein, and that the commissioners make such final order of condemnation as may be proper in the premises. The foregoing petition of said city was but one of a series of proceedings theretofore had and taken and whereby and whereunder the Railroad Commission had assumed jurisdiction over the general subject of the transposition of the route and tracks of the Southern Pacific Company from their former position along and upon Fourth Street in said city from a point at or near Washington Street therein to the southern city limits thereof, and the relocation of such railroad route and tracks along and across the entire length of said city north and south and upon or near the westerly boundaries thereof.
In the year 1867 the city of San Jose had awarded a fifty-year franchise to the predecessor of the present Southern Pacific Company, entitling it to construct and operate a *Page 694 
single-track railroad line upon and along the aforesaid portion of Fourth Street, which street lies within or immediately adjacent to the central or business portion of said city. Said railroad was constructed and operated thereafter under the terms of said franchise until in the year 1917, when, by the terms thereof it was about to expire, a public agitation arose in said city having for its animating purpose the removal of said railroad line from its location on Fourth Street to another location across the entire longitudinal length of the city and at or near the westerly boundaries thereof. As a result of this agitation the said railroad company, which in the meantime had become a part of a transcontinental railway system, made application to the Interstate Commerce Commission for permission to make such transposition, which application was granted by said Commission on October 11, 1928. (145 I.C.C. 515.) On December 5, 1928, the city of San Jose, pursuant to an application therefor made by said company, granted a franchise to it "to construct a line of railroad through the city of San Jose over, along and across the several streets, lanes, alleys and highways hereinafter described", etc. The description of the route of the railroad to be constructed in conformity with said franchise along the route specified therein provides expressly for the closing of Center Street throughout its entire length of several blocks, and further provides for the construction of overhead tracks at eight designated street crossings in said city, one of which is at the intersection of Julian and Center Streets, and for the construction and maintenance of such an elevated railroad line and tracks between such crossings as would require the cessation and abandonment of the use of the streets to be occupied by said railroad company between such prescribed elevated crossings. The description and character of the railway to be constructed in conformity with said franchise provides expressly for the closing of Center Street throughout its entire length of several blocks, since the entire width of said street was to be occupied by the several tracks of said railroad at its prescribed elevation. The said franchise also contained the following express provision: "It is understood that the grantee shall at the time of applying for authority to construct the crossings as above specified, in order to avoid unnecessary grade crossings, ask the Railroad Commission for an order directing the city of *Page 695 
San Jose to close and abandon the following streets within the following limits, that is to say, San Fernando, Kearney street, Center street between Lenzen avenue and San Augustine street, Pine street, Cahill street, San Carlos street, Jerome street, Martin avenue, Fuller avenue, Bartlett avenue, Goodyear street and Sunnyside avenue. The closing of said streets shall be a condition precedent to the carrying out of this franchise." Immediately following the granting of such franchise to the said railroad company it presented its application to the Railroad Commission for authority to construct the various crossings over pubilc thoroughfares involved in the aforesaid relocation and of its main line tracks through the city of San Jose and for a distance beyond the southerly limits thereof the entire length of its relocated line, approximately five miles. The petition thus presented sets forth that as a result of said construction, which contemplated the elevation of the tracks of said railroad along the course thereof through said city, certain public streets are to be closed, and among these that Center Street is to be closed between Cinnabar and San Augustine Streets, the elevated crossing of such railroad at Julian Street lying between these two streets. In response to said application public hearings were thereon had in said city, with the result that the Railroad Commission made and entered its order granting said application and authorizing the Southern Pacific Company to construct its main line railroad upon and along the designated length and location thereof in said city, and to construct the elevated roadbed of said railroad along such streets and avenues of said city as would be occupied by it between those certain street intersections where separated grade crossings were to be provided. By the terms of its aforesaid order the elevation of said railroad at and between said several points of street intersections at elevated grades was provided for and by said order it was further provided that the same was made and was to be carried into effect upon "the express condition that the following streets and alleys in the city of San Jose be legally abandoned and effectively closed at the respective points of crossing with the existing or proposed tracks of applicant: Center street, San Augustine street." Thereafter and on the sixteenth day of January, 1930, the city of San Jose presented its petition to the Railroad Commission above referred to, and which forms the immediate background *Page 696 
of the present proceeding and wherein the said city, with express reference to the foregoing decision and order of the Railroad Commission dated December 5, 1928, and to that portion thereof which purported to grant to the railroad company authority to construct a separated grade crossing at the intersection of Julian and Center Streets, petitioned the Railroad Commission to fix the just compensation to be paid for the property of certain property owners at and along the lines of said streets in the course of the construction of the aforesaid elevated grade crossing at Julian Street. Among the several owners of property alleged in said petition to be thereby injuriously affected as to their respective properties were the Chase Lumber Company and Alice K. Farney, the petitioners herein. As to the Chase Lumber Company it was averred therein to be the owner of a certain specifically described tract of land lying at the southeast corner of said intersection and extending a distance of 253.58 feet eastwardly along Julian Street and a distance along the easterly line of Center Street 359.5 feet. As to the petitioner herein, Alice K. Farney, her property was described as being upon the southwesterly corner of said intersection and extending along the southerly line of Julian Street a distance of 110 feet and along the westerly line of Center Street a distance of 126 feet from the point of said intersection. The petitioning city prayed that the Railroad Commission make and enter its order of condemnation and fixation of damages in the form and effect hereinabove set forth. The Commission thereupon made the order which the petitioners herein assail in this proceeding. In response to said petition the Railroad Commission made and issued an order to show cause why the same should not be granted and directing the service thereof upon the several property owners named in said petition, and among them these petitioners, who did not appear in response to said order to show cause, but on the contrary applied to this court in the instant proceeding for an order preventing the Railroad Commission from making or entering the order prayed for by said city, which it is averred in their said petition and is not herein denied the Railroad Commission presently threatens and proposes to make.
It will be seen from the foregoing that the proceeding before the Railroad Commissioin wherein it proposes to make the order sought to be prevented by the instant proceeding *Page 697 
was not that of providing for the separation of grades at an isolated grade crossing along the line of an already established railroad with incidental damage to property owners immediately contiguous thereto, but it was a proceeding undertaken as a part of and as incidental to a general series of proceedings over which the Commission had already assumed jurisdiction looking to the transposition of the main line of a transcontinental railway from its former location on Fourth Street in the city of San Jose, which it had occupied for many years, to another location in the western portion of said city, such transposition when completed to traverse the entire length thereof from north to south, to occupy exclusively streets and highways in said city theretofore in use for private purposes by the owners of property abutting thereon, and to complete the closure of such streets by the construction of elevated grade crossings, some eight or more in number, and by the placement and use of elevated railroad tracks and lines between such separated grade crossings along the lines of such affected streets, of such height and width as to render impossible the further use of the same for ingress and egress by the abutting property owners thereof. It is plainly to be seen that if the order of the Railroad Commission in the instance of the Julian Street crossing for which said city prays and which the Commission proposes to make shall be sustained it will be followed by the institution of similar proceedings and by the making of similar orders with particular relation to each and all of the other proposed elevated grade crossings along the entire length of the transposed railway within said city, with the consequent fixation of the damages sustained by individual property owners along the entire length of such construction in the course of which elevated grade crossings are to be established throughout the entire length of said railroad within the corporate limits of said city. The respondent seeks to justify its proposed action in the making and enforcement of said order by reliance upon the provisions of sections 22 and 23 of article XII of the state Constitution and upon the further provisions of the Public Utilities Act and the amendments thereto, adopted by the state legislature in assumed conformity with the powers conferred upon it by the aforesaid provisions of the state Constitution. Section 22 of article XII of the Constitution provides for the creation and continuity of a Railroad *Page 698 
Commission. Said section proceeds to provide that said Commission when so created shall have the power to establish rates of charges for the transportation of passengers and freight by railroads and other transportation companies, and shall have the power to examine the books, records and papers of all railroad and other transportation companies; to hear and determine complaints against railroad and other transportation companies, to issue subpoenas, to administer oaths, to take testimony and to punish for contempt in the same manner and to the same extent as courts of record. The section further provides that, "No provision of this Constitution shall be construed as a limitation upon the authority of the legislature to confer upon the Railroad Commission additional powers of the same kind or different from those conferred herein and which are not inconsistent with the powers conferred upon the Railroad Commission in this Constitution, and the authority of the legislature to confer such additional powers is expressly declared to be plenary and unlimited by any provision of this Constitution." Section 23 of said article of the state Constitution provides for and defines public utilities which are to be subject to such control and regulation by the Railroad Commission as may be provided by the legislature; and having done this proceeds to state that the Railroad Commission shall have and exercise such power and jurisdiction to supervise and regulate public utilities in the state of California and to fix the rates to be charged for commodities furnished or services rendered by public utilities as shall be conferred upon it by the legislature and the right of the legislature to confer powers upon the Railroad Commission respecting public utilities is hereby declared to be plenary and to be unlimited by any provisions of the state Constitution. In assumed compliance with the plenary grant of power embraced within the foregoing two sections of the state Constitution, the substance of which is above quoted, the legislature proceeded in the year 1915 to adopt and has from time to time since that date sought to amend what is known as the Public Utilities Act. By the terms of section 43, subdivision (b) of said act it is provided that, "The Commission shall have the exclusive power to determine and prescribe the manner, including the particular point of crossing, and the terms of installation, operation, maintenance, use and protection of each crossing of one railroad by another railroad *Page 699 
or street railroad, and of a street railroad by a railroad, and of each crossing of a public road or highway by a railroad, or street railroad and of a street by a railroad or vice versa,
subject to the provisions of section 2694 of the Political Code so far as applicable, and to alter, relocate or abolish any such crossing, and to require, where in its judgment it would be practicable, a separation of grades at any such crossing heretofore or hereafter established and to prescribe the terms upon which such separation shall be made and the proportions in which the expense of such construction, alteration, relocation or abolition of such crossings or the separation of such grades shall be divided between the railroad or street railroad corporations affected or between such corporations and the state, county, municipality or other political subdivision affected." The Public Utilities Act further provides in the first paragraph of subdivision (c) of said section: "The commission shall have power in accordance with the procedure provided in this subsection to fix the just compensation to be paid for property or any interest in or to property to be taken or damaged in the separation of grades at any crossing specified in subsection (b) hereof, or for property or any interest in or property to be taken or damaged in the construction, alteration or relocation, under the order or with the approval of the commission, of elevated tracks or subways for any railroad or street railroad over or under any public road, street, highway or private right of way, or of any public road, street or highway over or under the tracks of any railroad corporation or street railroad corporation; and upon the payment of the just compensation so fixed to make a final order of condemnation as hereinafter provided." Paragraph 3 of said subdivision (c) of said act contains a provision for the issuance of an order to show cause directed to the institution or persons publicly or privately affected or to be affected by the making of the orders provided for in the previous subdivision, directing them to appear and show cause, if any they have, "why the commission should not proceed after hearing to fix the just compensation to be paid for the acquisition of or damage to the property and interest in or to property specified in said petition or order on the commission's own motion, to designate the party or parties to the proceeding who shall pay such compensation, and the owners and claimants to whom such compensation shall be paid, and *Page 700 
to make its final order of condemnation", and further provides that upon the hearing of such order to show cause, "the commission shall have full and complete jurisdiction . . . to fix the just compensation to be paid for the acquisition of or damage to any property or interest in or to property specified in the petition or order on the commission's own motion, to designate the party or parties to the proceeding who shall pay such compensation and the owner or claimant to whom such compensation shall be paid and to make its final order of condemnation". It is under the foregoing provisions of the Public Utilities Act that the Railroad Commission is seeking to justify the order sought to be prevented by the institution of the instant proceeding.
The question thus immediately presented for our determination under the foregoing contentions of the parties to this proceeding is as to whether or not the legislature has attempted under the foregoing provisions of the Public Utilities Act to vest in the Railroad Commission the exclusive right and power to fix the just compensation to be paid for property or any interest held in private ownership proposed to be taken or damaged in the separation of grade crossings or to be constructed in the course of and as incidental to the transposition of a railroad line from one portion of a city to another, and to adopt and make effectual a final order of condemnation in the course of such undertaking when it appears that the property injuriously affected and sought to be condemned is not the property of a public utility but is the property of private persons; and, if so, whether the said sections of the Public Utilities Act in their attempted enforcement against the petitioners herein is constitutional; or whether such private property owners thus injuriously affected have the right, under the provisions of section 14 of article I of the Constitution, to require that their private property and interest shall not be taken or damaged for public use otherwise than in a proceeding in eminent domain and after a jury trial in a court of competent jurisdiction. It is contended by the respondent that this question has been set at rest by the decision of this court in the case of City of San Jose v.Railroad Commission, 175 Cal. 284 [165 P. 967, 969]; but an examination of the record in that case discloses that while it was decided therein "that the control of the manner of constructing railroad crossings is a vital and material part of the regulation of railroads and *Page 701 
is germane to that subject it is too evident to need supporting argument", and that "the right of apportionment of the cost by the commission to the parties benefited by the crossing is a proper element of this cognate power", the rights and property interests of private persons were in nowise involved in that case, the litigation therein being confined to a controversy between the railroad company and the municipality as to the proper admeasurement between them of the cost of construction of an elevated railroad crossing, and wherein no private rights of adjacent property owners were involved. It is, therefore, immaterial what the express views of the then members of this court were as to the powers with which the Railroad Commission was invested by the foregoing provisions of the Constitution and terms of the Public Utilities Act, since it may be conceded that in proceedings for the elevation of grade crossings or for the valuation and acquisition of the property of public utilities or municipal corporations the Commission has acquired and may exercise to the fullest extent the plenary powers impliedly given by the foregoing terms of the state Constitution and expressly granted by the above-quoted provisions of the Public Utilities Act. It is significant, however, in this immediate connection to take note of the amendment to article XII of the state Constitution in the year 1924 by the addition thereto of section 23(a), which provides: "The railroad commission shall have and exercise such power and jurisdiction as shall be conferred upon it by the legislature to fix the just compensation to be paid for the taking of any property of a public utility in eminent domain proceedings by the state or any county, city and county, incorporated city or town, municipal water district, irrigation district or other public corporation or district, and the right of the legislature to confer such powers upon the railroad commission is hereby declared to be plenary and to be unlimited by any provision of this Constitution. All acts of the legislature heretofore adopted which are in accordance herewith are hereby confirmed and declared valid." It would seem to be clear that by virtue of this latest amendment of the state Constitution relative to the powers with which the Railroad Commission may be invested by the state legislature that the only power which is thereby expressly conferred upon the Railroad Commission is the right to exercise the power of eminent domain in cases and proceedings *Page 702 
involving the taking of property of public utilities and the fixing of the just compensation to be paid for the taking of such property. If the maxim expressio unius est exclusio alterius is to be given modern application to the interpretation of Constitutions and of statutes this would seem to be the precise and proper place for such application. We are not entirely left in the dark, however, with reference to what the framers of the counstitutional provisions embodied in article XII of the state Constitution intended to be the extent and limitations of the grant of power to the Railroad Commission therein contained. In the case of Pacific Tel.  Tel. Co. v. Eshleman, 166 Cal. 647
[Ann. Cas. 1915C, 822, 50 L.R.A. (N.S.) 652, 137 P. 1119, 1127], the question of the scope and intent of the provisions of article XII of the Constitution, in so far as an attempted enforcement thereof might come in conflict with the provisions of section 14 of article I of the Constitution with relation to the taking of private property for a public use, was directly involved in said decision. Without undertaking to review herein the facts which called for the exhaustive review of the provisions of the Constitution and of the Public Utilities Act to be found embodied in that leading case, it will suffice to set forth that substance of the conclusion arrived at by this court in declaring that the order under review in that case was in excess of the jurisdiction of the Railroad Commission. This court stated that the exercise of the police power in the regulation of public utilities conferred by the terms of said Constitution must be subject to the application of certain fundamental principles which may not be disputed. "The first of these is that this power goes merely to the regulation of the public utility, and that when an order passes beyond proper regulation it amounts to a taking of the property and the order is then referable not to the police power, but to the power of eminent domain. The second of these is that this regulatory power falls into three natural subdivisions. 1. The right to regulate tolls and charges, to the end that fair compensation may be returned and excessive charges be forbidden; 2. The right to prevent discrimination upon the part of the public utility directed against those who employ it, or make use of its agencies, or the commodity which it furnishes; 3. The right to make orders and to formulate rules governing the conduct of the public utility, to the end that its efficiency may be built up *Page 703 
and maintained and the public and its employees be accorded desirable safeguards and conveniences. Beyond these matters regulation, as regulation, does not and from the very meaning of the word cannot go. Nor is it of consequence that the law or order be in terms and in form regulatory, if, in effect, it is a taking of property or a deprivation of the use of property within the meaning of the Constitution. No public convenience, no public necessity, however urgent, will justify such a taking." After thus declaring the fundamental principles and the limitations thereon underlying the creation of the Railroad Commission and the authority granted by the Constitution to the legislature to further define its functions, the court proceeded to a discussion as to how far the legislative body had gone or could go in the conferring upon the Railroad Commission the power to take or order taken property for public use. In so doing, and after a full review of the foregoing provisions of the Constitution and of the Public Utilities Act and of the facts of the particular case, with citation of many other cases applicable thereto, the court arrived at the following conclusion as to the powers conferred upon the legislature with respect to the properties of public utilities when sought to be diverted to another public use: "Among those powers is that which authorizes the commission to act as a tribunal in the exercise of the power of eminent domain and to fix compensation under its awards. This clearly is a power at variance with that constitutional provision above quoted, which declares that compensation for the taking of property shall be assessed by a jury and paid into court. It is the equivalent of saying that in the case of public utilities
the power of eminent domain shall be exercised and damage assessed by the railroad commission, while the owners of allother kinds of property shall have this assessment made incourt by a jury." We gather from the foregoing language that it was the intention of the court in this leading case and exhaustive opinion to declare the constitutional purpose in its foregoing provisions to confer legislative power to invest the Railroad Commission with the exercise of eminent domain in so far as the attempted exercise of such power had relation to taking or damage of the properties of public utilities, but that as to the owners of private property their rights and interests therein when sought to be taken for a public use were still under the protection *Page 704 
of section 14 of article I of the Constitution guaranteeing to them the right of a trial by jury and the payment of compensation into court previously to the proposed taking or damage of their property for a public use. In considering the Eshleman case it may be timely to note that it furnishes an answer to another and very important contention of the respondent in the instant case. It is the contention that the Commission by the petition of the city of San Jose with respect to the construction of an elevated and separate grade crossing at the intersection of Julian and Center Streets, and by its proposed order granting the same, has not been asked and does not intend to fix damages or award compensation to the petitioners herein for whatever injuries or losses they or either of them may sustain as to that portion of their described properties which abut upon Center Street south of said intersection. The record herein, however, discloses that the concrete structure which the Commission has been asked and proposes to order the railroad company to construct in order to create a street subway and overhead railroad at said intersection is of such character as shown by the plans and specifications thereof, as will completely occupy the intersection of said streets extending such distances along Julian Street and across the width thereof and of Center Street and of such depth and height as will completely and effectually close and cut off all possibility of ingress into and egress from Center Street on the part of the hitherto users thereof, and will destroy whatever uses these private property owners have been making and are entitled to make of said street. In a word, the execution of the order which the Commission proposes to make and require the railroad company to comply with will eo vigore take, damage and destroy whatever property rights and interests these property owners have in the uses of said street. The final and pivotal point of the decision in the Eshleman case was to the effect that granting to the Railroad Commission the power to exercise the right of eminent domain in dealing with the properties of public utilities, it had been given no power to condemn even such properties without the fixation in their order of compensation for the property so to be taken. The concluding sentence of the opinion of the court in that case and in dealing with that question is: "9. That the order in question admittedly gives no compensation for the taking of petitioner's property *Page 705 
and is therefore void by force and by virtue of the Constitution of the state and of the United States." This is the precise situation presented in the instant case. We might gain some further light upon this subject from a review of the case ofEast Bay etc. Dist. v. Railroad Com., 194 Cal. 603
[229 P. 949], did space and the limits of this opinion permit. It will suffice, however, to state that this court in that case and in construing section 47b of the Public Utilities Act, wherein the legislature had undertaken to confer upon the Railroad Commission certain powers and impose certain duties in the way of the valuation of the properties of public utilities when sought to be taken for municipal purposes, held that such attempted grant of power was not germane to the subject of the regulation of railroads and other public utilities under the terms of the aforesaid provisions of the state Constitution, however plenary its grant of power to the legislature might be. In that case also occurs an interesting discussion of the history of the adoption of section 23a of article XII of the Constitution, which seems to confine the power of the Railroad Commission in the exercise of the right of eminent domain to certain designated political subdivisions of the state and wherein this court concluded that such legislative effort as was undertaken by section 47b of the Public Utilities Act was not germane to the subject of the regulation of public utilities contemplated by the foregoing constitutional provisions.
It has been suggested that the property rights and interests of private persons under the provisions of section 14 of article I of the state Constitution are no more sacred or entitled to consideration than the properties of public utilities, and that it would be but a short advance step to hold that the taking or damage of their properties also, without jury trial and the previous payment of compensation into court, would be germane to the regulatory powers with which the Commission is invested, particularly in the matter of the separation of grade crossings, with whatever of consequent injury to or destruction of private property might result therefrom. We cannot agree with this contention in the light of the long history which lies behind the enactment of section 14 of article I of the state Constitution and of the rights and interests of the private individual which have been thereby safeguarded. To say that these *Page 706 
constitutional rights and guaranties are to be disregarded merely because it is to the interest of a municipality or a railroad to construct a separated grade crossing somewhere would be to go farther in the avoidance of this essential constitutional guarantee than any case to which we have been referred in this state or elsewhere has ever gone.
We therefore conclude:
[1] 1. That the Railroad Commission has been granted power under the provisions of sections 22 and 23 of article XII of the Constitution and of section 43a of the Public Utilities Act to order the creation and construction of separated railroad grade crossings, subject to the right of the owners of private property to have their rights and interests in their private property taken or damaged thereby determined and the compensation therefor fixed and paid as provided in section 14 of article I of the Constitution and not otherwise.
[2] 2. That the Railroad Commission has power in providing for such construction to order the municipality to proceed in the manner provided by law to close such public streets as may be required in order to effectuate the order of the Commission providing for the construction of such crossing; and also has power to order the railroad company to institute proceedings in eminent domain for the condemnation of such of the property of private owners as may be taken or damaged as a result of the making and execution of such order and the fixation and payment of compensation therefor under the provisions of section 14 of article I of the state Constitution.
[3] 3. That the Railroad Commission has no power to make or direct the execution of any order under the aforesaid provisions of sections 22, 23 and 23a of article XII of the state Constitution or of section 43a of the Public Utilities Act, which shall either by its terms provide for or by the execution thereof effectuate the taking or damage of the private property of private persons otherwise than under the provisions of section 14 of article I of the state Constitution, or which shall provide for or effectuate the taking or damage of such private property without compensation.
Let the writ issue as prayed for.
Langdon, J., and Curtis, J., concurred. *Page 707